Michael Anthony Moore#487939
                                 George   w.   Beto One Unit
                       Southwest Career Institue Certified
                          Paralegal Assistance #Z-70-9986-M
                                       1391 FM 3328
                              Tennessee Colony, Texas 75880
                                       Juhe 1,2015


Hon. Abel Acosta,Clerk
Court Of Criminal Appeals
P.O. Box 12308,Capitol Station,
Austin, Texas 78711


RE: THE State ·oF Texas       VS. Michael Anthony .Moore
    Cause No. 17.,957-272
    CCA No.WR-20,206-22


Dear Hon. Abel Acosta,Clerk
Enclosed Pleade find the Original of Moore Applicant For Writ Of
Mandamus    in the above .Named and numbered Cause.
I would be Grateful if you would file these doctimentsamong the papers of the
Cause and bring them to the attention of the Court.
By copy of this letter,i .an Notifying the Hon.Judge Travis B.Bryan
Office.
                          I
Thank You for Your Considerationiin this matter.
Copy File
                              Very Truly Yours,
M/A/M/
                              Original Signed by
                              Michael Anthony Moore#487939



                               ("Notice Of Cover Pag one")

                                                                    RECEIVED IN
                                                               COURT OF CRIMINAL APPEALS

                                                                     JUN 10 2015

                                                                  Abel Acosta, Clerk
                          Case No.


                                     IN THE
                           COURT OF CRIMINAL APPEALS
                             FQR THE STATE OF TEXAS
                                  AUSTIN, TEXAS

                             MICHAEL ANTHONY MOORE,.
                                     Relator
                                        vs.
                           Hon. Travis B. Bryan,!!!
                             JUDGE BRAZOS COUNTY
                             272ND DISTRICT COURT
                                  RESPONDENT
                                       AND
                               JARVIS J. PARSON
                       BRAZOS COUNTY DISTRICT ATTORNEY
                                   RESPONDENT
                                       AND
                                 SHARON KELLER
                                PRESIDING JUDGE
                          COURT OF CRIMINAL APPEALS
                                 AUSTIN, TEXAS
                                       AND
                              LAWRENC E. MEYERS
                                    JUDGE
                          COURT OF CRIMINAL APPEALS
                                AUSTIN, TEXAS

                 Original Proceeding From The 272ND Judicial
                   District Court Of Brazos County,Texas
                     Applicant For Writ Of Habeas Corpus
                            Cause No. 17,957-272
                             CCA ~o.WR-20,206-22

                        Petition For Writ Of Mandamus

TO THE HONORABLE COURT OF APPEALS:
    Now Comes the Pro se MICHAEL ANTHONY MOORE,by and through and files this
his Petition For Writ of Mandamus,Pursuant to Tex.R.App.P.52.1:
                              STATEMENT OF FACTS
This cause was heard in the 272nd Judicial District Court Of Brazos County
Texas Under Trial Court Cause No.l7,957-272,Styled The State Of Texas V.-
Michael Anthony Moore.
                                       l.
Relator was Conviction of the offense of Burglary Of a Building (Enhanced)
and Sentenced to Sixty(60) Yraer in the (then) Texas Department Of Corrections


                                     Page 1.
                                              ~-

                                         Trial Court

Relator Moore Next Allege that he have.Fi;Led .the Following Motd:ons On April
13,2015 With the District Clerk Office of Marc Hamlin;
1. Mition for Leave. Of Court And
2. First Motion for Supplemental Application For Writ Of Habeas corpus Under
      Article 11.07 § 4 is limited to instances in Which the initial Applicantion
      raises Claim regerding the validity of the prosection or the Judgment of
guilt,Pursuant to article 11.07 of Texas Code Of. Criminal Procedure in Trial
Court cause No.l7,957-272, and CCA No.WJR-20:6-22,and the trial court has
failed to Rule on the Pending Motions within a reasonable time.
                                             3.
  Court of Appeals have the Power to compel a trial Court to rule on pending
Motions.
In re Ramirez, 994    s.w.   2d   682,684(Tex.App~San   Antonio 1998,0rig.Proceeding);
Before Mandamus may issue to require a trial court to rule on a Motion,the
Relator. must Establish that. the Court. was asked to perform the act and failed
or refused to do so within a reasonable time.See Safety-Kleen Corp. V.Garcia,
945   s.w.   2d 268,269(Tex.App.San Antonio 1997,0rig.Proceeding).
Relater Moore have called the Motions to the. trial court's Attention and
Therefore Provided this. Court with Documentation showing what Motions he
Filedwhen he filed them and have Called the Motions to the trial Court's
Attention.
Trial Court has had a reasonable.time within which to rule on Relator Moore
such pending Motions,but has failed or.refused to do so.
Therefore,Relator Moore have shown abues of discretion by the trial Court.
                                      4.
Relator Moore further allege that a reasonable time has Passed.
A. Tex.Code of Crim.Proc Art.ll.07 § 4.
      Here Relator has Complied with Art.ll.07 § 4.
      in his Motion For Leave Of court And his First Motion For Supplemental
Application For Writ Of Habeas Corpus Under Article 11.07 § 4,is limited to
instances in which the inital Applicantion raises. raises·-claim regerding the
Validity of the Prosection or the Judgment of guilt,Pursuant to Article 11.07
Of Texas Code Of Criminal Procedure in triai Court Cause No. 17,957-272 And
CCA No.WR-20-22,And the Trial Court has failed to Rule on the Pending Motions
                                                                        r
Within a reasonable Time.


                                           Page 2.
Relator Petition Should be grant because he have no adequate remedy to address
any errors.
To be entitled to Mandamus Relief in a Criminal case,a relator must show,
amony other things,that he has no adequate remedy at law redress the alleged
 harm.
Ex Rel.Young V. Sixth Judicial Dist Court Of appeals at Texarkana,
 236 S.W. 3d 207,20l(Tex.Crim.App.(2007);
 "A Court with Mandamus authority will grant Mandamus relief if relator can
demonstrate that. the act sought to be compelled is purely Ministerial and
 that relator has no other adequate legal       remedy~   In re Piper,l05 S.W. 3d -
107,109(Tex.App.Waco (2003),0rig.Proceeding)(quoting State ex rel.Rosenthal-
V. Poe,98 S.W. 3d l94,197-99(Tex.Crim.App.2003)(0rig.Proceeding)).
But Consideration of a Motion Property filed and before the Court is Minist-
erial.State ex rel.
Hill V. Ct.of Apps.for the 5th Dist,34        s.w.   3d 924,927(Tex.Crim.App.(200l)
 (Orig.Proceeding).


Mandamus    may issue to compel a trial Court to rule on a Motion which has been
pending before the court for a reasonable period of time.
See In re Hearm,l37 S.W. 3d 681,685(Tex.App •. -San Antonio (2004,0rig.Proceeding
 In re Keeter,l34 S.W. 3d 250,252-53(Tex.App ..-:Waco(2003,0rig.Proceeding);
 In re Chavez,62   s.w.   3d 225,228(Tex.App.-Amarillo 200l,Orig.Proceeding);
Barnes V. State,832 S.W. 2d 424,426(Tex.App.-Houston[lst Dist~] 1992,0rig.-
Proceeding);See also In re Shredder Co,225 S.W.3d 676,679 (Tex.App-El Paso-
2006,0rig.Proceeding) .. To. abtain Mandamus relief for such refusal,a relator
must establish:(l) The Motion was Properly filed and has been Pending for a
 reasonable time;(2) the relator requested a ruling on .the Motion;and(3)
The trial court refused to rule.See Hearn,l37 S.W. 3d at 685;Keeter,l34 S.W.-
3d at 252;Chavez,62 S.W. 3d at 228;Barnes,832 S.W. 2d at 426;See also Shre-
dder Co,225 S.W. 3d at 679.
  I


In re Sarkissian,243      s.w.   3d 860,86l(Tex.App.-Waco 2008,0rig.Proceeding)
 (emphasis added).
 "A trial judge has a.reasonable time to perform the ministerial duty of
considering and ruling on a motion properly filed and before the judge.
Chavez,62   s.w.   3d at 228.
·Moore bears the burden.of providing this Court with a sufficient record to
establish his right to mandamus relief.
See In re Mullins,l0-09-00143-CV,2009 WL 2959716,at *l,n.l(Tex.App.-Waco
Sept.l6,2009,0rig .Proceeding) (mem.Op.);
                                          Page 3.
Blakeney,254      s.w.   3d at 661.
                                  Points Of Law In General·
28 U.S.C. § 2254(d) an adjudication Properly on the Merits occure when the
state court resolves the case on substantive grounds rather than on proced-
ural grounds held Mercadel V. Cani,l79 F.3d 271,273(5th Cir.(l999) Quoting
Fisher V. Texas,l69 F.3d 295,300(5th Cir.l999) Finding that where a State
Habeas Court decided the Habeas Applicant Claim on Procedural grounds,there
has not been an adjuication on the merits Valdez          v.   Cockrell,274 F. 3d 941
(5th Cir.2001).
5th,l4th amend Due Process.


      This Court should Grant Relator's Petition For Writ Of Mandamus For the
Following reasons:
1. The trial court         failed or refused to rule within a reasonable time on
      the following:
2. Motion For Leave OF Court And
3. First Motion For Supplemental Application For Writ OF Habeas Corpus
      Pursuant to Article 11.07 of the Texas Code of Criminal Procedure.

See Tex.Code Crim.Proc.Ann.Art.ll.07§4.
However,article 11.07 of the Texas Code of criminal Procedure Provides the
exclusive remedy for felony post-Conviction relirf in state Court.
Tex:Code Crim.Proc.Ann.Art.ll.07 § 5; See also Ater V. Eighth Court of Appeals
802    s.vv.   2d 241,243(Tex.Crim.App.(l991).
And the purpose of the subsequent bar is to limit a Convicted p::rson to"one,
bite at the apple'!.Ex Parte Whieside,l2 S.W. 3d 819,82l(Tex.Crim.App.(2000).
Therefore,Relator have no adequate remedy at law to raise his Claim that
the trial Court lacked Jurisdiction           to anend .the Indictment On July 19,1988.
Relator Moore shouldnow gain the benefit of raising this issue in this
Petition For Writ OF Mandamus,b2cause (1) He follow the procedure as set
out by Article 11.07 of the Texas Code of Criminal Procedure for Filing
an Application For Writ of Habeas Corpus.
                                      CONCLUSION AND PRAYER

The issuance of a mandamus is never a matter of right,but rests in the sound
discretion ot the sourt.
Dickens V. Second Court of appeals, 727 S.W.2d 542,549(Tex.Crim.App. (1987) ~ ·
Here,Relator's Petition For Writ Of Mandamus should be Grant because Relator
have    demonstr~te      that the trial court erred by not rule on the Pending Motions
that was file On April 13, 2015.
                                             Page 4.
WHEREFORE,PREMISES CONSIDERED, THE Relator's Prays the court Grant Relator's
Petition For Writ Of Mandamus.




                           Respectfully Submitted,

                                   I

                                       L\"S\xst.Q
                       By: Michael Anthony Moorei487939
                                 Beto One Uriit
                                 1391 FM 3328
                        Tennessee Colony, Texas 75880




                                       Page 5.
                                   certificate of service


A true copy of the above Relators Petition For Writ Of Mandamus has been
mailed to Response,The Following .Names and Mailed address:


1. Hon.Travis B. Bryan,III
   Judge Brazos County
   272ND District Court
   300 East 26th Street,Suite i204,
   Bryan, Texas 77803
   And
2. JARVIS J. PARSONS
   BRAZOS COUNTY DISTRICT ATTORNEY
   300 East 26th Street,Suite:JI:310
   Brtan, Texas 77803
   And
3. SHARON    KILLER
   PRESIDING JUDGE
   COURT OF CRIMINAL APPEALS
   P .:o.   BOX   12308, CAPITOL .STATION)
   Austin, Texas 78711
   And
4. LAWRENCE E. MEYERS
            JUDGE
   COURT OF CRIMINAL APPEALS
   P.O.     BOX   12308,CAPITOL STATION
   Austin, Texas 787ll,on this the 27th day of May,2015.




                              By: Michael Anthony Moore:JI:487939
                                          ·Relator's




                                             'Page   5.
                                                                           \
                                                                    St., Suite 216
                                                         300 'E. 26'/i
'Brazos County                                               'Bryan 'IX 77803
                                                              (979) 361-4240
                                                            (979) 361-0197 fax

                               Marc Jfamfin
                                'District C{erk



                                April 13, 2015




MOORE, MICHAEL TDCJ# 487939
GEORGE W. BETO ONE UNIT
1391 FM 3328
Tennessee Colony, TX 75880


Certified Mail Rec # 70133020000123119861

Re:   Cause No. 17957 -272-M

      MOORE, MICHAEL ANTHONY
      DEFENDANT

Dear Mr. Moore,

      Enclosed herewith is the SUPPLEMENTAL Transcript on Application for
Writ of Habeas Corpus in the above numbered and styled cause from Brazos
County, Bryan, Texas.

      Please acknowledge receipt of same on the attached copy of this letter
and return to this office for our file.


                                            Sincerely,


                                            Marc Hamlin/TK
                                                        -=-='---
                                            MARCHAMLIN
                                            DISTRICT CLERK


CC:   Doug Howell Ill (Assistant D.A.)            Hand Delivered
      Hon. Abel Acosta, Clerk, Court of Criminal Appeals
      Certified Mail Rec# 70133020000123119878
                               Cause No. 17,957-272-     /U
                                                                    3y



EX PARTE                                §         IN THE DISTRICT COURT
                                        §         OF BRAZOS COUNTY, TEXAS
MICHAEL ANTHONY MOORE                   §         272ND DISTRICT COURT


                             Motion For Leave Of Court



TO THE HONORABLE JUDGE OF SAID COURT:
        Now Comes Applican MICHAEL ANTHONY     MOORE by and throuqh his Pro Se
in the above numbered and entitled cause,and respectfullv makes its Motion For
Leave Of Court as Follows:
                                        l.
Respondent has Custody of Applicant pursuant to ludqment and sentence in
Cause No. 17,957-272,entitled the State Of Texas VS. Michael Anthony Moore
Wherein APPlicant was convicted of the offens of Burolarv of a Buildino(2
enhanced) and sentenced to Sixty(60) Years in the (then)Texas Department
of Corrections.
                                        2.
Applicant Moore request that this court Grant his Motion For Leave of Court
to   Supplimental Writ Of Habeas Corpus file on March 10,2015,with the Distr-
ict Clerk Office.
                                        3.
Applicant Moore request that such Motion be heard and ruled upon.


                                      Respecfully Submitted,




                        By; Michael Anthony MooreJi487939
                                  Beto One Unit
                                  1391 FM 3328
                         Tennessee Colony, Texas 75880


                                     Page 1.

                                  Page 1
                              Certificate Of service
I do hereby certify that a true and correct copy of the above and foregoing
Motion For Leave Of Court was mailed to the Follow:



1. Douglas Howell.III
  Assistant District Attorney Office
  Brazos County Courthouse
  300 E. 26th Street,Suite#310
  Bryan, Texas 77803 On this the 31 day of March,2015.




                        By; Michael Abnthony Moore#487939
                                     Beto One Unit




                                       Page 2.




                                     Page2
                                                                               MA.::;c   Htl.
                                                                                    1ibl.;:                                       3.
See Tex.Code Crim.Proc.Ann.art.ll.07§4.
The instant Application does allege that the claims contained therein have
not been and could not have been presented in an original application or
that,by a preponderance of the evidence no rational juror could have found
the applicant guilty beyond a reasonable doubt but for a violation of the
United States contitution here,Applicat have now Complied with Article 11.07-
§4.
Ex Parte Evans,964 S.W. 2d 643,647(Tex.Crim.App.(l998);
                                      4.
As Applicant Moore has Acknowledged that the granting of his claims would
result in habeas corpus relief.
Applicant Moore,seeking habeas corpus cernpelling speedier release and a
judicial determination that implies the unlawfulness of the state custody.
                                      5.
To maintain a habeas copus action a petitioner must exhauat his state court
remedies by filing a post-Conviction petition for writ of Habeas Corpus
under Tex.Code Crim.Proc.Ann.art.ll.07(Vernon Supp.(2005).
Therefore,all of applicant Moore's claims should be granted.In the altern-
ative,this court should grant all claims for habeas relief from the Applic-
ation Moore claims for relief.
Pro Se Pleadings are to be reviewed and evaluated by standards less stringent
than those applied to formal pleadings drafted by lawyers.
Moore requests that this court rev1ew his First Motion For Supplemental
Application For Writ Of habeas Corpus Pursuant to Article 11.07 of Texas
Code of criminal Procedure with patience and liberality to determine the
Merits of his claims.In Re Marriage of Buster, 115 S.W.3d at page l44(Te.-
App.Texarkana(2003) (the Level of reasonble diligence for prison inmates is
somewhat lower that for litigants who are free and represented by counsel).




                                   Page 2.




                                   Page4
Application Moore with no tools of any kind for checking the authority of
government overseers is not just embedded with value,but it is exemplary,
responding to the highest calling of the legal profession,which is to give
meaning to the term equal justice under law carved in stone on every court-
house.


~~EREFORE,premises   considered,the Prose prays after notice and hearing the
First Motion For Supplemental Application for Writ of Habeas Corpus Pursuant
to Article 11.07 of Texas Code Of Criminal Procedure as requested.



                         By: Michael Anthony Moore#487939
                                  Beto One Unit
                            Southwest Career Institue
                     Certified Paralegal   Asstance~Z-70-998-M-

                                   1391 FM 3328
                         Tennessee Coilony, Texas 75880




                                     Page 3.




                                     Page 5
                             Certificate of Service
I do hereby certify that a true and correct copy of the above and foreqoinq
First Motion For Suoolernenta] Application For-    ~'Vrit   Of Habeas Corpus Pursuant
To Article 11.07 of Texas Code of Criminal Procedure was mailed to the Follow:



1. Douglas Howell,III
  Assistant District Attorney Office
  Brazos County Courthouse
  300 E. 26th   Street,Suite~310

  Bryan, Texas 77803 On this the 31 day of March,2015.




                        By: Michael Anthony Moore#487939
                                   Beto One Unit




                                     Page 4.




                                    Page 6
                  · ..   ,




THE STATE OF TEXAS
COUNTY OF Brazos


       I, Marc Hamlin , Clerk of the 272ND DISTRICT COURT of Brazos
County, Texas do hereby certify that the documents contained in this
record to which this certification is attached are all of the documents
specified by Texas Rule of Appellate Procedure 34.5(a) and all other
documents timely requested by a party to this proceeding under Texas
Rule of Appellate Procedure 34.5(b).


      GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office

in Brazos County, Texas, this the 13th day of April, 2015.




                                     Marc Hamlin, District Clerk
                                     Brazos County, Bryan Texas

                                     1:racy 1(niEJiiton
                                     Deputy Clerk




                             Page7
                     WRIT OF HABEAS CORPUS


                      CAUSE NO. 17957-272-M



THE STATE OF TEXAS              §        IN THE DISTRICT COURT OF

        vs.                     §        BRAZOS COUNTY, TEXAS

MICHAEL ANTHONY MOORE           §        272ND DISTRICT COURT


                          INDEX                                                  PAGE




•   MOTION FOR LEAVE OF      .................................................   1-2
    COURT
•   FIRST    MOTION    FOR   .................................................   3-6
    SUPPLEMENTAL
    APPLICATION FOR WRIT
    OF    HABEAS    CORPUS
    PURSUANT TO ARTICLE
    11.07 OF TEXAS CODE OF
    CRIMINAL PROCEDURE
•   CLERK'S CERTIFICATE      .................................................   7